J-A03027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.A.Z.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    P.J.J.                                     :
                                               :
                       Appellant               :   No. 1352 WDA 2018

                Appeal from the Order Entered August 17, 2018
      In the Court of Common Pleas of Blair County Civil Division at No(s):
                                2010-GN 4413


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                               FILED MARCH 11, 2019

        Appellant P.J.J. (“Father”) appeals from the order denying his petition

to modify the existing child custody order regarding his daughter, E.J.

(“Child”), born in March of 2008, to Father and J.A.Z. (“Mother”). The order

continued the award of primary physical custody to Mother, partial physical

custody to Father, and denied Father’s request for shared physical custody of

Child in a 50/50 arrangement. The order also granted Mother’s request, made

at the custody hearing, for a reduction in Father’s physical custody time.1

We affirm.


____________________________________________


1  Pursuant to the custody order on appeal, Father has partial custody every
Wednesday after school until 8:00 p.m., and every other weekend from 6:00
p.m. on Thursday until Sunday night at 8:00 p.m., with a different schedule
for summer vacation and holidays. The order on appeal eliminated the Sunday


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03027-19


       The parties were married, and on November 22, 2010, Mother filed a

complaint for divorce against Father, including a count seeking primary

physical custody of Child. In February of 2014, the trial court entered the final

divorce decree. Mother and Father both live in Hollidaysburg, Pennsylvania,

approximately four blocks apart. Father, an employee at the retailer REI, is

remarried, and he and his current wife have twin children.           Mother is a

substitute teacher and freelance writer. Child is academically advanced, has

straight As, and creates videos for YouTube.2

       On January 15, 2016, Father filed a petition to modify custody. Upon

the consent of the parties, on February 26, 2016, the trial court entered a

temporary order directing that the parties share legal and physical custody of

Child and that Child reside with Mother in the marital home. On April 6, 2016,

the trial court directed that the February 26, 2016 order remain in effect. On

December 9, 2016, the trial court held an evidentiary hearing on Father’s

petition to modify custody. Thereafter, in an order entered on December 27,

2016, the trial court directed that the parties share legal and physical custody

of Child and that Child continue to reside with Mother.



____________________________________________


overnight with Father, which had been in place under the existing
December 20, 2016 custody order, because Child preferred to spend Sunday
night at Mother’s home and leave for school on Monday morning with Mother.

2 For a more detailed presentation of the history of this matter, we direct the
reader to the trial court’s opinion in support of the order on appeal. Trial Court
Opinion, 8/27/18, at 1-7.

                                           -2-
J-A03027-19


       On January 18, 2017, Father filed a motion for reconsideration of the

December 27, 2016 order. The trial court held a hearing on the motion for

reconsideration on January 30, 2017. In an order entered on February 1,

2017, the trial court denied Father’s request for additional physical custody

during the summer months.            On June 9, 2017, the trial court entered a

supplemental custody order incorporating the parties’ agreement regarding

the summer physical custody schedule.

       On October 12, 2017, Father filed a petition for modification, requesting

a 50/50 physical custody arrangement. On November 16, 2017, Father filed

a request for a custody evidentiary hearing. In an order dated November 16,

2017, and entered on November 17, 2017, the trial court stated that, having

reviewed the orders entered December 27, 2016, February 1, 2017, and

June 9, 2017, it declined to modify the existing custody order pending the

custody litigation process.

       The trial court held custody evidentiary hearings on March 26, 2018,

and June 18, 2018.3 During the hearings, Father continued to seek a 50/50

physical custody arrangement, and Mother sought to reduce Father’s period

of physical custody.




____________________________________________


3  At the hearing on March 26, 2018, Father testified on his own behalf. On
June 18, 2018, Child testified in camera. Also on June 18, 2018, Mother’s
counsel cross-examined Father. Father’s counsel questioned Father on re-
direct examination, and Mother testified on her own behalf.

                                           -3-
J-A03027-19


      On August 17, 2018, the trial court entered the order that awarded

shared legal and physical custody to the parties, with the schedule set forth

above.    Supra, at 1 n.1.       Father timely filed a notice of appeal on

September 14, 2018, along with a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). In addition, the trial

court complied with Pa.R.A.P. 1925(a).

      Father presents the following issues for our review, which we have

renumbered for ease of disposition:

      I. Whether the trial court erred or abused its discretion by failing
      to order a shared 50/50 custody schedule between the parents
      and by fashioning a manifestly unreasonable custody order[,]
      reducing Father’s periods of custody with the minor child, which is
      not in the best inter[e]st of the child?

      II. Whether the trial court erred or abused its discretion in finding
      that the child’s preference to reside with Mother was a well[-
      ]reasoned preference as required under 23 Pa.C.S.A.
      § 5328(a)(7)?

      III. Whether the trial court erred or abused its discretion in finding
      that Mother was more able than Father to maintain a loving,
      stable, consistent and nurturing relationship with the child
      because Mother has fewer family members to share her time
      with[,] making her more available to the child?

      IV. Whether the trial court erred or abused its discretion in finding
      that the mother consistently urges the child to think about Father
      and offers Father extra time to be with the child?

Father’s Brief at 4-5.

      Father’s four issues challenging the trial court’s custody order are

interrelated. In all of his issues, Father argues that the trial court abused its




                                      -4-
J-A03027-19


discretion or erred in refusing to award a 50/50 shared physical custody

arrangement to him.

      In his first issue, Father argues that the trial court erred or abused its

discretion by failing to order a shared 50/50 custody schedule between the

parents and by fashioning a manifestly unreasonable custody order, reducing

Father’s periods of custody with the minor child, which is not in the best

interest of Child. Father’s Brief at 36-49. Father contends that it is in the

best interest of Child to have a 50/50 shared custody arrangement. Father

argues that the proximity of his residence to Mother’s house is only a few

blocks, which makes his proposed custody arrangement possible and in Child’s

best interest. Id. at 40.

      In his second issue, Father argues that the trial court erred or abused

its discretion when it concluded that Child’s preferences are well-reasoned.

Father’s Brief at 15-25. Father notes that Child, although academically gifted,

is only ten years old. Father asserts that Child’s reported stress about not

attending school on time when in Father’s care is unsupported by the record.

Id. at 18-21.   Father urges that Child’s relationship with her half-siblings,

whom she finds annoying, is extremely important, and should not be brushed

aside merely because Child reports that she is more comfortable distancing

herself from them. Id. at 22-25. Father argues that Child’s family should not

be limited to Mother and Father, but should include her siblings.




                                     -5-
J-A03027-19


      With regard to his third issue, Father argues that the trial court erred or

abused its discretion in finding that Mother was the parent better able to

maintain a loving, stable, consistent, and nurturing relationship with Child

because Mother has fewer family members, making her more available to

Child. Father’s Brief at 25-29. Father asserts that the parties are equally able

to maintain a loving, stable, consistent, and nurturing relationship with Child,

despite having differences within his home as to family members. Id. at 26.

Father claims that the differences between his work schedule and Mother’s

work schedule do not hamper his ability to provide Child with love that equals

Mother’s love of Child. Id. at 26-27.

      In his final issue, Father contends that the trial court erred or abused its

discretion in finding that Mother consistently urges Child to think about Father

and offers Father extra time to be with Child. Father’s Brief at 29-36. Father

claims, instead, that the record demonstrates that Mother fails to encourage

extra time between Father and Child. Id. Father asserts that, while there are

some examples of Mother providing him some additional time with Child when

convenient for her schedule, the record establishes that Mother takes a

different approach when Father seeks additional time which would take away

from Mother’s time with Child.

      Citing M.A.T. v. G.S.T., 989 A.2d 11, 21 (Pa. Super. 2010) (en banc),

Father urges that, where the record is sufficiently developed, yet the trial court

has abused its discretion, we may exercise our discretion, and substitute our


                                      -6-
J-A03027-19


discretion for that of the trial court. Father’s Brief at 14, 49. Father, in fact,

implores this Court to exercise its discretion and enter an order providing

Mother and Father with a shared 50/50 custody arrangement, which he

asserts is in Child’s best interest.

      In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.

§§ 5321-5340, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      We have stated:

      The discretion that a trial court employs in custody matters should
      be accorded the utmost respect, given the special nature of the
      proceeding and the lasting impact the result will have on the lives
      of the parties concerned. Indeed, the knowledge gained by a trial
      court in observing witnesses in a custody proceeding cannot
      adequately be imparted to an appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

      In M.A.T., we stated the following regarding an abuse of discretion

standard:

                                       -7-
J-A03027-19


     Although we are given a broad power of review, we are
     constrained by an abuse of discretion standard when evaluating
     the court’s order. An abuse of discretion is not merely an error of
     judgment, but if the court’s judgment is manifestly unreasonable
     as shown by the evidence of record, discretion is abused. An
     abuse of discretion is also made out where it appears from a
     review of the record that there is no evidence to support the
     court’s findings or that there is a capricious disbelief of evidence.

Id. at 18-19 (quotation and citations omitted).

     Regarding the definition of an abuse of discretion, this Court has stated:

     [a]n abuse of discretion is not merely an error of judgment; if, in
     reaching a conclusion, the court overrides or misapplies the law,
     or the judgment exercised is shown by the record to be either
     manifestly unreasonable or the product of partiality, prejudice,
     bias or ill will, discretion has been abused.

Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007) (quotation

omitted).     With any custody case decided under the Act, the paramount

concern is the best interests of the child.       23 Pa.C.S. §§ 5328, 5338.

     Section 5323 of the Act provides for the following types of custody

awards:

     (a) Types of       award.—After considering the factors set forth in
     section 5328       (relating to factors to consider when awarding
     custody), the       court may award any of the following types of
     custody if it is   in the best interest of the child:

            (1) Shared physical custody.

            (2) Primary physical custody.

            (3) Partial physical custody.

            (4) Sole physical custody.

            (5) Supervised physical custody.


                                         -8-
J-A03027-19


         (6) Shared legal custody.

         (7) Sole legal custody.

23 Pa.C.S. § 5323(a).

      Section 5338 of the Act provides that, upon petition, a trial court may

modify a custody order if it serves the best interests of the child. 23 Pa.C.S.

§ 5338. Section 5328(a) sets forth the best-interest factors that the trial court

must consider. E.D. v. M.P., 33 A.3d 73, 80-81, n.2 (Pa. Super. 2011). Trial

courts are required to consider “[a]ll of the factors listed in section

5328(a) ... when entering a custody order.” J.R.M. v. J.E.A., 33 A.3d 647,

652 (Pa. Super. 2011) (emphasis in original).

      Section 5328(a) of the Act provides as follows.

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and another
      party.

             (2) The present and past abuse committed by a party or
      member of the party’s household, whether there is a continued
      risk of harm to the child or an abused party and which party can
      better provide adequate physical safeguards and supervision of
      the child.

            (2.1) The information set forth in section 5329.1(a)(1) and
      (2) (relating to consideration of child abuse and involvement with
      protective services).



                                      -9-
J-A03027-19


           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.


                                    - 10 -
J-A03027-19


              (16) Any other relevant factor.

23 Pa.C.S. § 5328.

       Further, we have explained:

       Section 5323(d) provides that a trial court “shall delineate the
       reasons for its decision on the record in open court or in a written
       opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally, “section
       5323(d) requires the trial court to set forth its mandatory
       assessment of the sixteen [Section 5328(a) custody] factors prior
       to the deadline by which a litigant must file a notice of appeal.”
       C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013), appeal denied,
       70 A.3d 808 (Pa. 2013). . . .

       In expressing the reasons for its decision, “there is no required
       amount of detail for the trial court’s explanation; all that is
       required is that the enumerated factors are considered and that
       the custody decision is based on those considerations.” M.J.M. v.
       M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied, [620
       Pa. 710], 68 A.3d 909 (2013). A court’s explanation of reasons
       for its decision, which adequately addresses the relevant factors,
       complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-823 (Pa. Super. 2014).

       We have reviewed the briefs of the parties, the relevant legal authority,

the certified record before us, and the trial court’s opinion filed on September

28, 2018, in compliance with Pa.R.A.P. 1925(a).4 In its opinion, the trial court

thoroughly addressed Father’s issues in the order presented in his Rule

1925(b) statement, as follows:

       1. The trial [c]ourt erred and/or abused its discretion by
       failing to order a shared 50-50 custody schedule between
____________________________________________


4  We note that the trial court also filed, on August 27, 2018, a separate
opinion in support of the custody order. In the opinion, the trial court
presented a detailed analysis reflecting its understanding and consideration of
the relevant statutory factors set forth in Section 5328. Trial Court Opinion,
8/27/18, at 8-19.

                                          - 11 -
J-A03027-19


     the parents and by fashioning a manifestly unreasonable
     custody order reducing [F]ather’s periods of custody with
     the minor child which is not in the best interest of the child.

          Section 5323 of the Act provides for the following types of
     awards:

              (a) Types of award.—After considering the
              factors set forth in section 5328 (relating to factors
              to consider when awarding custody), the [c]ourt
              may award any of the following types of custody if
              it in the best interest of the child:

              (1)   Shared physical custody.
              (2)   Primary physical custody.
              (3)   Partial physical custody.
              (4)   Sole physical custody.
              (5)   Supervised physical custody.
              (6)   Shared legal custody.
              (7)   Sole legal custody.

     23 Pa.C.S. § 5323.

            In this case, the [c]ourt crafted an order under which the
     parents shared legal and physical custody of their child. In its
     Opinion in Support of Order dated August 27, 2018, the [c]ourt
     cited the applicable case law governing custody starting on page
     8 of its [O]pinion, and analyzed the relevant custody factors,
     beginning on page 9 of its Opinion, in coming to its conclusions
     about what was in the best interest of the child. There is nothing
     in the law that dictates that the [c]ourt must order a shared 50-
     50 custody schedule between the parents, unless the [c]ourt finds
     it to be in the best interests of the child.

             In this case, Father’s main focus in the litigation is to achieve
     a mathematically precise 50-50 custody split. He received the
     impression the last time he was before the [C]ourt in custody
     litigation that the judge would move him to a complete 50-50.
     (Transcript [N.T.] March 26, 2018, p. 13 l. 8-20). He believes that
     this is a natural split. He believes that he [sic] if he gets less than
     a 50-50 split[,] he is being presented as a second[-]class option.
     ([Id.], page 32). Father testified that it is a zero-sum game, and
     he does not feel that his family or he should be considered as
     second-class in this situation. (Id., p. 32-33.)

                                      - 12 -
J-A03027-19


            Father presented in testimony as being more concerned
     about achieving a 50-50 split for himself than caring about the
     effect of the order on the child. It would not be in the child’s best
     interest to craft an order that achieves a 50-50 split solely because
     that is what Father wants. The order the [c]ourt crafted gave
     Father every Wednesday after school until 8 PM with the child[,]
     and every other weekend from 6 PM on Thursday until Sunday
     night at 8 PM. This maintains a consistent contact between Father
     and the child[,] so as to maintain their bond.

             The [c]ourt respectfully submits that this Order is not
     manifestly unreasonable. The [c]ourt eliminated one Sunday
     night from Father’s schedule, based on the child[’s] interview[,]
     when the child indicated that it made her very anxious to have to
     go to school on Monday morning from Father’s house. She said
     she felt more comfortable going to school with her Mother on
     Monday morning, because she knows they will be early. The child
     presented as a very anxious child, who mentioned subjects like
     death in her interview with the [c]ourt. The [c]ourt believes that
     it is in the child’s best interests to craft a custody order which will
     lessen her anxiety about being late to school.

           2. The trial [c]ourt erred and/or abused its discretion
     in finding that the subject minor’s preference to reside with
     [M]other was a well-reasoned preference as required by 23
     Pa.C.S. 5328(a)(7).

            The [c]hild was born [in March of 2008]. She was 10 years
     old when the [c]ourt interviewed her. Although she is 10 years
     old, the child is extremely intelligent. Both parents agree she does
     extremely well in school. She is in the gifted program. She has
     written books, and makes her own YouTube videos. She was very
     communicative in the interview.          She used vocabulary and
     concepts older than her age. For example on page 2 of the
     transcript, when asked by the [c]ourt to tell some details about
     her life, the child responded that she has had “anxiety a bit”.

            When asked to define anxiety, she responded that it was
     kind of like stress. When asked to define stress, she defines it as
     a feeling like you had weight on your shoulders and that you don’t
     feel free, in a sense. (Child interview transcript, [6/18/18 at]
     pages two and three). When asked what she worries about, the
     child responded, “Stress, death, religion, feelings of a lot of my
     friends and family.” (Id. p. 3 l. 22-23). She was comfortable with

                                     - 13 -
J-A03027-19


     and understood abstract concepts. The child had a good memory
     and was able to recite events in detail. She credibly testified that
     school is easy for her. When asked whether there is anything in
     which she is interested that she is not learning at school, “I’d like
     to learn more about the periodic table.” (Id. p. 7).

           The child testified credibly that she feels more comfortable
     at Mother’s house because Mother doesn’t try to make her do
     things with which she is uncomfortable. (Id. p. 12). She testified
     she does not like it when her stepmother makes her watch the
     twins. She testifies that she spends more time with her [m]other
     than her [f]ather, (Id. p. 13). She stated credibly that she would
     not enjoy a week on-week off schedule between her [m]other and
     [f]ather because she would feel very imbalanced. She says that
     she does not take well to change. (Id. p. 15 l. 5). She said she
     would rather be at her Mother’s [home]. (Id. p. 16 l. 13).

           The [c]ourt did not base its custody determination solely on
     the minor’s preference, but finds that this particular child, at 10
     years of age, was capable of expressing a well-reasoned
     preference. She stated clearly her preference for going to school
     on Monday morning from her Mother’s house and with her Mother.
     (Id. p. 14). She does not like to be late to school, and it increases
     her obvious and stated anxiety.           This is a well-reasoned
     preference for not staying at Father’s house Sunday nights. She
     further stated that she does not sleep well at Father’s house
     because of the three-year-old twin stepsiblings there, who make
     a lot of noise at night. (Id. p. 8) (“My brother and sister at my
     dad’s scream all night-well, not all night but it’s hard to sleep with
     them talking over there”), it is not in her best interest to go to
     school tired because of not being able to sleep because of noise
     of other children at her Father’s house.

           3. The trial [c]ourt erred and/or abused its discretion
     in finding that [M]other was more able than [F]ather to
     maintain a loving, stable, consistent and nurturing
     relationship with the subject minor child[,] because
     [M]other has fewer family members to share time with
     making her more available to the child.

            Although the trial [c]ourt did find that Mother was more able
     than Father to maintain a loving, stable, consistent and nurturing
     relationship with Child, its finding was not based solely on the fact


                                    - 14 -
J-A03027-19


     that Mother has fewer family members to share time with, making
     her more available to the child.

           It is true that Mother has more time to be available to the
     child. Part of the reason is because Father has a wife and two 3-
     year-old twins at home to pay attention to besides this child,
     whereas Mother does not have a new family. Part of the reason
     is because Mother’s work hours are more conducive to her
     spending time with the child than are Father’s work hours. (The
     [c]ourt is not criticizing Father for having a new family or for
     having more extensive work hours than Mother). However, the
     reason the [c]ourt found that Mother was more able than Father
     to maintain a loving, stable, consistent and nurturing relationship
     with the child was the totality of the testimony.

            The testimony, beginning on page 10 of the June 18, 2018
     transcript, was that Mother lives in the former marital residence,
     which has been the child’s home since she was one. The child is
     extremely comfortable at Mother’s residence. Mother was the
     primary caretaker for the first full year of the child’s life because
     Father was only home on the weekends. The parties agreed when
     they were married that Mother would be a stay[-]at[-]home
     mother. (Id. p. 13). Mother’s credible testimony was that for
     80% of the child’s life the child has been primarily with Mother.
     (Id. p. 12). Mother is a substitute teacher and is available
     essentially on a 24/7 basis for the child during the summer
     because she does not substitute teach in the summer. (Id. p.
     22). Mother has taught the child to sew and knit. They also go
     camping in summer, and[,] in winter[,] they go hiking and watch
     movies and go swimming. Mother was a homeroom mother for
     the child in the past school year. She has been homeroom mother
     or assistant to the homeroom mother every other year. She also
     coaches the child in soccer. She has a strong bond with the child.
     (Id. p. 24). The totality of the testimony established that the
     Mother is more able than Father to provide stability and
     consistency and love for the child. This is not to say that Father
     is incapable of providing stability and consistency and love.
     Indeed, the parties did not dispute that the other was capable of
     providing these things to the child, and did provide them. The
     factor asks the [c]ourt to determine which parent is more able to
     do these things. The [c]ourt finds that in this case, based in a
     totality of the testimony, it is Mother.




                                    - 15 -
J-A03027-19


           4. The trial [c]ourt erred and/or abused its discretion
     in finding that the mother consistently urges the child to
     think about [F]ather and offers [F]ather extra time to be
     with the child.

            This is a credibility determination. The [c]ourt found that
     Mother’s credible testimony bore out these things.         Mother
     testified credibly that, at one point, Child became interested in
     using an old manual typewriter, and that this development was
     shared with Father by sending him a picture of [C]hild using the
     typewriter. (6/18/18 N.T. at p. 26, 1.20). She testified credibly
     that she taught the child how to knit, which has helped her with
     stress and anxiety, and that every year they make people things
     for Christmas including Father. (Id. p. 27 line 3).

            On page 38 of the same transcript, [Mother] testified and
     credibly gave examples of how she had encouraged the child to
     have a good relationship with her [f]ather. [Mother] testified that
     she campaigned hard for Father and the child to have phone calls
     together every night. [Mother] says that when she has to go to
     work at the YMCA[,] she offers that the child go to her father’s
     [home,] even when it is her day to have the child. [Mother]
     credibly testified that she talks to the child about getting her
     [f]ather gifts. [Mother] testified that she and the child were in
     Michigan[,] and the child asked whether she could buy jam for her
     [f]ather[,] and Mother said absolutely[,] and purchased the gift.
     [Mother] testified credibly that she helps the child create Father’s
     Day cards. She testified credibly on page 39 that there are lots of
     times when she had opportunities to have the child with her
     family, and [Mother] has offered that time to Father. ([Id.,] p.
     39, l. 5).

            [Mother] testified credibly that in March, 2016, she went
     away on a trip and offered that time to Father. She had the
     opportunity to go to Paris in November, 2017, and testified
     credibly on page 39 that she gave Father first choice to have that
     time with the child instead of other people who would have liked
     to stay with [Child]. [Id. at p. 39, at l. 21-25.] [Mother’s]
     testimony on page 40 was that[,] frequently, when Father is
     supposed to pick the child up at noon, Mother will ask him whether
     he wants to have [Child] at 9:30 in the morning. [Id., at p. 40,
     at l. 18-20.] [Mother] testified that she has invited Father and
     stepmother to Child’s birthday parties every year that [Mother]
     has had one. [Id. at l. 23-25.]

                                    - 16 -
J-A03027-19


             The [c]ourt found [M]other to be credible when she said
      these things. The remainder of the testimony does not show the
      [c]ourt’s conclusion about the Mother’s credibility to be manifestly
      unreasonable. Therefore, the reviewing Court should support the
      [trial court’s] credibility determination.

Trial Court Opinion, 9/28/18, at 4-10 (emphases in original).

      After a careful review of the record in this matter, we reject Father’s

invitation to substitute our judgment for that of the trial court. We remind

Father that we may reject the conclusions of the trial court only if they involve

an error of law or are unreasonable in light of the sustainable findings of the

trial court. C.R.F., 45 A.3d at 443. Here, it is our determination that the trial

court’s conclusions do not involve an error of law and are not unreasonable as

shown by the evidence of record.        While Father might desire additional

custodial time with Child, the trial court adequately explained its findings, and

they are supported by the competent evidence in the record.          Hence, we

sustain the trial court’s determination pursuant to C.R.F.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2019




                                     - 17 -